PER CURIAM.
The issue in this case is identical to the one involved in Evans v. Southern Holding Corp., 391 So.2d 231 (Fla.3d DCA 1980), cert. denied, 399 So.2d 1142 (Fla.1981) and the judgment for the defendants below is consequently affirmed on the authority of that case. We do not believe, as the appellant suggests, that Evans and this decision are in constitutional direct conflict with Cook v. Martin, 330 So.2d 498 (Fla. 4th DCA 1976), cert. denied, 339 So.2d 1170 (Fla.1976), or Pope v. Carl Hankins, Inc., 411 So.2d 898 (Fla.2d DCA 1982) and therefore will not certify to that effect pursuant to Fla.R.App.P. 9.030(a)(2)(A)(vi). Art. V § 3(b)(4), Fla.Const.1
Affirmed.

. We note that if the supreme court disagrees, it may review the decision, even in the absence of our certificate, under Fla.R.App.P. 9.030(a)(2)(A)(iv).